[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO DISMISS #104
The defendant's motion to dismiss the plaintiff's complaint is denied.
The plaintiff's amended complaint, filed December 16, 1992, contains sufficient allegations to state a claim against the defendant in his individual capacity. This amendment was proper under Practice Book Section 175. Although the doctrine of sovereign immunity may provide a bar to an action against the defendant in his official capacity, the plaintiff's one count complaint cannot be dismissed on that ground because the complaint sets forth a viable claim CT Page 2413 against the defendant in his individual capacity.
BY THE COURT,
William M. Shaughnessy, J. Judge, Superior Court